On the Merits.
Plaintiff’s action was based upon the theory and allegation that a sale of certain lands had been made between themselves and the defendant on December 20, 1899, but that no formal act of sale had been executed between them; that, in consequence of that fact,-the situation was such as not to enable them to place of record the rights and obligations of the parties in Calcasieu Parish. That the defendant was not only in position to avail himself of that circumstance to dispose of the lands to third parties to their prejudice, but that he was in fact about to do so, and that an injunction was necessary for the protection of their vested right of ownership.
The situation, as disclosed by the evidence, is that the defendant was a dealer and also a broker in real estate; that it was a customary method in Calcasieu Parish for parties desiring to sell lands, to give to parties engaged in the brokerage business what are termed “options” extending up to a certain period, and having obtained them, the brokers to grant themselves similar options to parties desiring to purchase from them these same lands or others. These dealers or brokers, with a view to their business, had supplied themselves with plats of the lands in different townships and ranges. It appeal's that the defendant had on, and prior to December 20, 1899, granted one of these “options” for the lands involved in this litigation to Lacy & Co., brokers in land in New Orleans, who were acting in this matter for *157and on behalf of one J. Platt Underwood. This option was to extend up to and include the 20th of December. The plaintiff company, it would appear, was desirous of purchasing these same lands, and the defendant was uncertain of the final action of Lacy & Co., or Underwood in the matter. Under these circumstances, the plaintiffs, through their agent, Kelly, and the defendant, at a meeting between them on December 20, 1899, entered into negotiations with each other looking lo a sale of these properties to the plaintiff. The lands were of different kinds and of different values. The defendant, being in possession of plats of the townships in which the lands were situated, exhibited them to Kelly, and in the course of the negotiations different sections and sub-divisions of townships were cheeked by the defendant with a blue pencil mark, and on some of these plats, either at the foot of the plat, or in the body of the same, are given in lead pencil the acreage of, and the price of, different tracts. When the parties parted, the plats were placed into the possession of Kelly. There is no written evidence of what occurred at the interview between the parties. The plaintiff relies upon Kelly’s possession of these plats with the check marks and the figures upon them, coupled with what they aver defendant said and did upon the occasion of the interview between himself and Kelly, as having given rise to a completed sale of the property by the defendant to the plaintiff. That these plats, with'the marks and figures upon them, did not per se evidence a sale of the properties, is evident.
When produced, we are left in the dark as to what the facts and the circumstances were under which these marks and figures were placed upon the plats, and those under which the plats themselves were delivered to Kelly. The plaintiffs themselves were aware when they instituted this action of the insufficiency of the evidence which they held to make their claim of title good, for they were forced to have recourse in order to supplement the presumptions which they thought might arise from their possession of the plats, to propounding interrogatories on facts and articles to the defendant as to what took place between them at the interview.
The defendant answered the interrogatories after unsuccessfully excepting to the right of the plaintiff to propound the samé to him. In support of the objections so urged by him, he relied upon the provisions of Articles 2440, 2275 and 2462 of the Civil Code.
These articles declare that every transfer of immovable property *158must be in writing; but if a verbal sale or other disposition of such property be made, it shall be good .against the vendor as well as the vendee, who confesses it when interrogated on oath, provided actual delivery has been made of the property thus sold. (Article 2275 O. C.) That all sales of immovable property shall be made by authentic act or under private signature. That except as provided in Article 2275, every verbal sale of immovables shall be null as well for third persons as for the contracting parties themselves, and the testimonial proof of it shall not be admitted (0. O. 2440) ; that a promise of sale amounts to a sale when there exists a reciprocal consent of both parties as to the thing and the price thereof, but to have its effect, cither between the contracting parties or with regard to other parties, the promise to sell must be vested with the same formalities as are prescribed in Articles 2439 and 2440, concerning sales in all eases where the law directs that the sale shall be committed to writing.
The defendant contended that the plaintiffs did not pretend that they were in possession of any of the lands which they claimed to have purchased.
The answers given by the defendant negative the pretentions of the plaintiff company. The latter moved to have the answers given by the defendant to the 2nd and 3rd interrogatories annexed to the original petition, struck out, and that the facts in respect to which the questions were asked should be taken for confessed, for the reasons that they were evasive. The court struck out the answers, but refused to have the interrogatories taken for confessed.
The precise relevancy and bearing of the answers given by the defendant do not appear on the face of the questions and answers themselves, but do appear when read by the light of the pleadings and the evidence taken on the trial. We think the court’s refusal to allow interrogatories Nos. 2 and 3 to be taken for confessed, was correct. In Bond vs. Bishop, 18 Ann. 547, it was held that “where the answers to interrogatories on facts and articles, all taken together, present a complete answer to all interrogatories taken together, the court will not order' one of the interrogatories to be taken for confessed, for the reason that the answer to that particular interrogatory appears evasive, it appearing that it has been fully answered in the answer to another interrogatory.”
We adhere to this ruling, which is applicable to that made in this case by the district judge. Under the view we take of the rights of *159parties, the action of the District Court in striking out the particular answers made by the defendant to interrogatories Nos. 2 and 3 does not affect the situation, but these answers state facts closely linked with the subject matter under investigation and to the questions asked, and defendant, in our opinion, was authorized to give the answers he did, under the terms of Article 353 of the Code of Practice. That article declares that “in answering a question the party must simply confess or deny the fact.” Nevertheless the party interrogated may state some other facts tending to his defense, provided they be closely linked to the fact on which he has been questioned and an appeal made to his conscience.”
His declaration in such a case shall have as much effect as his answer to the question itself.
On the trial of the cause the plaintiff attempted to contradict the answers given by the defendant to the interrogatories propounded by the testimony of Kelly and one Dickens, but was met by the objection of the plaintiff that answers of a party to interrogatories on facts and articles as to a verbal sale of immovable property could not be contradicted by parole evidence; that the provisions of Article 354 of the Code of Practice to the effect that “the answers of the party interrogated are evidence, but do not exclude adverse testimony, and that they may be destroyed by the oath of two witnesses or of one single witness corroborated by strong circumstantial evidence, or by a written evidence,” do not extend to answers touching verbal sale of real estate.
This court has frequently decided that the answers of a party interrogated as to a verbal contract to transfer real estate can not be contradicted by parole evidence (C. C. 2255-2415) ; that the law forbidding parole proof of such transfers could otherwise be evaded by putting interrogatories under a charge of fraud and contradicting the answers when in the negative. That Article 354 of the Code of Practice must be construed with other provisions of law, and authorizes oral evidence only when admissible. That when answers supply the place of written proof in' eases where such proof is necessary, they cannot be contradicted by parole.
(Bach vs. Hall, 3 La. 119; Haydell vs. Batts, 6 Rob. 438; Baudue vs. Conrey, 10 Rob. 473; Marionneaux vs. Edwards, 4 Ann. 103; Stocks vs. Ferguson, 10 Ann. 132; Semere vs. Semere, 10 Ann. 704; Knox vs. Thompson, 12 Ann. 114; Godwin vs. Neustadt, 42 Ann. 739.)
The testimony objected to was permitted to be introduced. Kelly, *160plaintiff’s agent, and one Dickens, testified in respect to the alleged sale.
'This testimony should not have been admitted, and having been received over defendant’s exceptions thereto, it can have no effect. Were we to. recognize plaintiff’s title to the lands in controversy, it would be the recognition of a title resting essentially upon parole evidence. The plats annexed to plaintiff’s, petition with the pencil’s marks and figures thereon prove nothing per se in regard to a sale of these lands. In order to give them any probative force it would be necessary that plaintiff’s connection therewith should be established.
If through answers by plaintiff to interrogatories on facts and articles, which are authorized under certain proper circumstances to be propounded, he had admitted that the marks and figures on the plats had been made by himself, and that the plats with such marks and figures upon them had been placed by him in the possession of the plaintiff, there would still be lacking proof essential to the establishment of a sale of immovable property. The evidence of an “aggregatio mentium ” as to the transfer of the ownership of the property of a consent to a sale would be lacking.
Consent is the essential basis of a contract of sale, and in the absence of consent, shown by legally authorized evidence, there could be no shifting of title. The mere receipt by plaintiff from the defendant of these plats with marks and figures placed upon them by the latter, would give rise to no presumption of a sale between the parties of the lands appearing therein. This could have well happened and been done for purposes entirely distinct from a sale. The evidence of a legal character furnished by the plaintiff herein falls short of the proof needed for the establishment of a sale. The proof furnished did not advance far enough for that purpose in the direction of written proof, and! the plaintiff was not authorized to eke out insufficient legal evidence by parole evidence on the ground of some “beginning of proof.”
In the case of Patterson vs. Blois, 4 La. 378, this court, referring to this subject, said: “The introduction of parole evidence has, however, been attempted to be claimed on the ground of some beginning of proof. Whatever may have been the law in regard to the faculty of introducing parole evidence after offering a beginning of proof in writing, our present Codes are absolutely silent in this regard; and the former part of our jurisprudence must share the fate of the legal provisions existing before the new Codes of which they make no mention.
*161The paiole testimony referred to having been illegally received and plaintiffs case being deprived without it of any basis to rest upon, it would serve no good purpose to discuss it. It is sufficient to say that it is wholly at variance with plaintiffs version of the situation.
After the court had permitted Kelly and Dickens to give testimony in the case, the defendant, under reservation and benefit of his exceptions thereto, was placed upon the stand in rebuttal. His testimony was simply an amplification of his answers to the interrogatories which had been propounded to him. He positively negatived the testimony of these two parties. We must not be understood as intimating that plaintiff would have made out its case had the testimony of Kelly and Dickens been legally admissible.
We are of the opinion that the judgment of the-District Court herein appealed from is correct and it is hereby affirmed.
Provosty, J., takes no part. .